DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of at least one software,” “means of a plurality of grooves,” and “means of said distribution assembly” in claim 10 as well as “means of at least one paint” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “particularly for the production of windows, plate-shaped elements for floors or the like.” Firstly, the use of the term “particularly” appears to render the product of the method an optional limitation. Further, the term “or the like” renders the claim indefinite as it is unclear what products are included in “or the like.” For the purposes of examination, the phrase has been interpreted as optional language such that the specific product is not limited on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US20030032214).

In reference to claim 1:
Huang discloses a process for three-dimensional printing wherein said process comprises:
at least one supply step of PVC and of at least one solvent in which said PVC is soluble (abstract, paras 0021, 0022);
at least one mixing step of said PVC and of said solvent to obtain at least one mixture in the liquid phase (para 0012);
at least one distribution step of said mixture onto at least one deposition surface (1)(para 0014);
at least one evaporation step of said solvent for obtaining at least one layer of PVC (2) of at least one manufactured article (3), said evaporation step being subsequent to said distribution step (abstract, paras 0018, 0024); and
repeating said distribution step and said evaporation step to obtain a plurality of said overlapping layers of PVC (2) forming said manufactured article (3) (paras 0026-0029).

In reference to claim 7:
In addition to the discussion of claim 1, above, Huang does not disclose wherein said mixture comprises said solvent in a percentage by weight with respect to said PVC so that the viscosity of said mixture is equal to a fixed value. However, regardless of what the ratio is mixed to, the viscosity will have a “fixed value” as the value will not be spontaneously changing. See MPEP §2112.

In reference to claim 8:

at least one distribution head of said mixture onto said deposition surface (1)(para 0015, Fig. 1 numerals 40, 41); and
at least one removal and recovery system (7, 8) of said evaporated solvent (para 0018, Fig. 1 vacuum pump).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, above, and further in view of Hooper (US20170037674).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, above, and further in view of Urban (US20160244980).
In addition to the discussion of claim 1, above, Huang does not disclose wherein said manufactured article (3) is a decorative surface portion of a plate-shaped element (4 b) adapted to be used as a floor covering. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and .

Claims 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, above, and further in view of Seeler (US20120033002).

In reference to claims 4, 5, and 6:
As discussed in reference to claim 1, above, Huang discloses the use of PVC and a solvent. Huang does not disclose wherein said solvent is a ketone (claim 4), is a cyclic ketone (claim 4) or is cyclohexanone (claim 6). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Seeler teaches a method for 3D printing objects (0109). Seeler further discloses the use of PVC as a build polymer (para 0114) and cyclohexanone, a cyclic ketone, as a solvent (para 0117). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize cyclohexanone as the PVC solvent, as taught by Seeler, for the solvent in Huang because cyclohexanone is disclosed in the prior art, is a known .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
As discussed above, in reference to claim 1, Huang discloses mixing the PVC with a solvent, e.g. a mixer was present during some portion of the process. Huang does not explicitly disclose wherein said distribution assembly (5) comprises at least one mixing unit (6) of said PVC and of said solvent. However, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04(V)(B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the mixer and integral part of the distribution assembly because doing so would have been a matter of obvious engineering choice.

Claims 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1, above, and further in view of Urban and Seeler (US20120033002).

In reference to claims 10, 11, and 12:
In addition to the discussion of claim 1, above, Huang further discloses wherein said process comprises at least one definition step of the superficial shape of said manufactured article (3)(para 0026). Huang also discloses at least one supply step of at least one image (9) in digital format reproducing at least one surface portion (para 0026), comprising a plurality of pixels (para 0014, on demand droplets is interpreted as a pixel).
Huang does not disclose that the process is for making a floor covering. However, the selection of a known process recognized in the art for produced a product is prima facie obvious. As applied to the 
Modified Huang does not teach
wherein the surface portion is a wooden surface portion provided with a plurality of grains (10);
at least one identification step of at least one color range datum of each of said pixels by means of at least one software; and
at least one transformation step of said color range datum into at least one depth spatial datum to produce at least one three-dimensional digital model of said manufactured article (3) with material effect provided with at least one outer surface (11) reproducing said grains (10) by means of a plurality of grooves (13) having variable depth;
said distribution step taking place in such a way as to produce a three-dimensional printing of said model to obtain said manufactured article (3) with material effect by means of said distribution assembly (5) (claim 10), wherein comprises at least one painting step of said outer surface (11) by means of at least one paint (14), said paint (14) accumulating in said grooves (13) and reproducing said color range of said grains (10) (claim 11), or wherein the depth of said grooves (13) is substantially proportional to said color range of said grains (10) (claim 12).
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Nakamoto teaches a method of forming a flooring through a printing process having wood grains wherein a color, e.g. a paint, accumulates in groves and reproduces the color range of the wood grains (col 2 ln 16-32). Nakamoto teaches that an ink is placed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,994,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps utilized by the processes are the same with the only difference being the product produced.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 9, 10, and 13 of copending Application No. 16/610,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the steps utilized by the processes are the same with the only difference being the product produced.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that Application No. 16/610,522 has been allowed but has not yet issued. Once Application No. 16/610,522 has issued, this would no longer be a provisional rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745